NOT FOR PUBLICATION

                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE

                                                              :
                                                              :
                                                              :
                                                              :           Civil No. 17-8373 (RBK/AMD)
 IN RE NAVIENT CORPORATION                                    :
 SECURITIES LITIGATION                                        :           OPINION
                                                              :
                                                              :
                                                              :
                                                              :
                                                              :
                                                              :

KUGLER, United States District Judge:

         This matter comes before the Court upon the Motion (Doc. 36) of Defendants Somsak

Chivavibul, Christian M. Lown, John F. Remondi, and Navient Corporation (collectively

“Defendants”) to dismiss Plaintiff’s consolidated Complaint for failure to state a claim under Fed.

R. Civ. P. 12(b)(6). For the reasons expressed herein, Defendants’ Motion is hereby DENIED.

I.       BACKGROUND1

         a. Factual Background

         Plaintiff brings this federal securities class action on behalf of all persons, excluding

Defendants, who purchased or otherwise acquired the publicly-traded securities of Navient

Corporation (“Navient”) during the period from January 18, 2017 through November 20, 2018.

         Navient, a publicly-traded corporation, is “one of the ten major loan servicers that have

contracts with the Department of Education.” (Doc. 33, (“Compl.”) ¶34.) Defendants include


         1
           On this motion to dismiss, the Court accepts as true the well-pleaded facts in the operative Complaint (Doc.
33) and construes them in the light most favorable to Plaintiff. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 231
(3d Cir. 2008).

                                                                  1
Navient, its Chief Executive Officer John F. Remondi, and its Chief Financial Officers during the

class period, Somsak Chivavibul and Christian M. Lown.

        Plaintiff brings this action under sections 10(b) and 20(a) of the Securities Exchange Act

of 1934 and Rule 10b–5, seeking to recover compensable damages caused by Defendants’ alleged

violations of federal securities laws. The consolidated Complaint (Doc. 33) alleges that, during the

class period, Defendants made materially false and misleading statements regarding Navient’s

business, causing losses and damages among the holders of Navient securities.2

        Plaintiff’s claims arise from Defendants’ response to lawsuits brought against Navient by

the Consumer Financial Protection Bureau (“CFPB”) and State Attorneys General from Illinois,

Washington, Pennsylvania, California, and Mississippi. In these lawsuits, Navient was sued for

allegedly running a “forbearance scheme,” which Plaintiff describes as an “illegal scheme to cheat

struggling student borrowers out of their rights to lower repayment plans” by improperly steering

borrowers into forbearance status, rather than offering more financially sensible income-driven

repayment (IDR) plans. (Compl. ¶2.)

        Plaintiff claims that Navient could operate more efficiently and cost-effectively by steering

borrowers into forbearance, whether or not it was financially appropriate for the borrower.

Knowing this, Navient allegedly instructed its customer service representatives to “actively steer

borrowers into forbearance” during phone conversations, rather than discuss IDR plans, which

would necessitate a much lengthier conversation and reduce the number of customers each Navient

employee could service. (Compl. ¶¶3–4.) This instruction to staff allowed Navient to decrease call

length per borrower and thus “service more loans in shorter amounts of time.” (Id. ¶¶3–4.)

Additionally, forbearance-steering was profitable for Navient because staff could enroll a borrower


        2
          This Court’s February 2, 2018 Opinion and Order (Docs. 10, 11) consolidated cases and appointed Navient
Investor Group as Lead Plaintiff.

                                                            2
in forbearance over the phone, whereas IDR required borrowers to fill out and submit paperwork

on their own and recertify their IDR application each year. (Id. ¶50-54.) There was no guarantee

that borrowers would complete IDR steps on their own, potentially resulting in loans being placed

into default or delinquent status. (Id.) In contrast, enrolling borrowers in forbearance over the

phone guaranteed that loans would not reflect a default or delinquent status. (Id.) Plaintiff

emphasizes that the status of loans affected executive bonuses, as well as influenced “the number

of loans Navient would receive for servicing from the Department of Education.” (Id. ¶4.)

Forbearance also generated more income for Navient: interest that accrued during the forbearance

period capitalized at the end of the forbearance period, potentially increasing monthly payments

and overall repayment amount. (Id. ¶48.)

       Lawsuits against Navient

       On January 18, 2017, the start date of the class period, the CFPB and State Attorneys

General (“AG”) from Washington and Illinois filed the first set of lawsuits against Navient.

(Compl. ¶59.) These suits alleged “multiple violations relating to predatory lending practices,”

including allegations relating to the forbearance scheme detailed above. (Id.)

       That same day, Navient put out three press releases responding to the lawsuits. (Id. ¶¶62,

98.) Navient’s press releases called the lawsuits politically motivated, stated that the allegations

were unsubstantiated and false, denied the lawsuits’ claim that Navient did not educate borrowers

about IDR, and went on to highlight successful aspects of Navient’s loan repayment system. (Id.

¶¶62, 98–100.) Based on Navient’s response, analysts such as Credit Suisse did not downgrade

Navient’s rating. (Id. ¶64.) Plaintiff claims that Navient’s denial—which Plaintiff alleges

contained “false and materially misleading” statements—misled investors and artificially inflated

stock prices. (Id. ¶¶66, 101.)



                                                     3
         Plaintiff details several additional times where Defendants deny the substance of the CFPB

and Washington and Illinois AG lawsuits. On January 23, 2017, Defendant Remondi commented

on the lawsuits in an interview with The Washington Post. (Compl. ¶102.) In the interview,

Remondi “categorically denied” the allegations contained in the government lawsuits, and stated

that Navient would not be made economically better off by steering borrowers into forbearance.

(Id.) On Feburary 24, 2017, Navient issued its annual report, the 2016 10-K, which stated that

Navient promotes awareness of IDR plans and limits grants of forbearance, tailoring forbearance

to each customer’s “unique situation.” (Id. ¶104–105.) This 10-K was signed by Defendants

Remondi and Chivavibul. (Id.) In April 2017, Navient responded to a Bloomberg article which

covered these lawsuits and insinuated that Navient did not act in the best interests of its borrowers.

(Id. 108–109.) Navient’s response said, “[s]tatements that Navient does not inform borrowers of

their array of repayment options are patently false.” (Id.)

         As a result of the CFPB’s lawsuit, the Department of Education’s (“ED”) Federal Student

Aid (“FSA”) office conducted an audit of “Navient’s forbearance practices between March 20 and

24, 2017.”3 (Compl. ¶8.) The audit finalized its conclusions in a May 18, 2017 report which found,

among other things, that Navient was “placing borrowers into forbearance without providing them

with other, more beneficial options.” (Id.) FSA found that, in almost one out of ten calls with

borrowers, forbearance was offered as the only option available, regardless of personal situation.

(Id. ¶94.) Navient did not publicly disclose the completed audit at this point. (Id. ¶9.)

         On October 5, 2017, the Pennsylvania AG filed a lawsuit against Navient. (Id. ¶121.)

Similar to the existing litigation, this suit alleged that Navient failed to inform borrowers of



         3
            There is some dispute in the parties’ briefs as to whether ED conducted an “audit” or an “investigation.” As
the Court accepts as true the well-pleaded facts in the Complaint and construes them in the light most favorable to
Plaintiff, see Phillips v. Cty. of Allegheny, 515 F.3d at 231, the Court will refer to the ED’s activity as an audit.

                                                               4
potentially beneficial IDR options and “instead pushed borrowers into forbearance.” (Id. ¶122.)

This lawsuit differed from previous ones, however, in that it focused on more recent conduct by

Navient, alleging that Navient’s forbearance-steering scheme had continued into early 2017. (Id.

¶123.) Plaintiff asserts that investors reacted more negatively to the Pennsylvania AG allegations

because they were “more expansive,” included a more recent time period, and ultimately “led

investors to question whether and to what extent Remondi had been telling the truth when denying

the CFPB and States AG Complaints’ allegations regarding Navient’s forbearance practices.” (Id.

¶127.) Once the Pennsylvania AG lawsuit was announced, Navient’s stock price fell 14% from the

previous day. (Id. ¶128.)

        The same day the Pennsylvania AG announced the lawsuit, Navient issued a statement in

the Globe Newswire calling the Pennsylvania AG’s allegations “completely unfounded.” (Compl.

¶129.) Remondi again echoed this statement on October 18, 2017 during an investor conference

call, stating that the recent lawsuit was “baseless.” (Id. ¶131.) On October 27, 2017, in Navient’s

quarterly report (10-Q) for the third quarter of 2017, Defendants Remondi and Lown stated that

Navient promotes awareness of IDR and uses forbearance sparingly and uniquely. (Id. ¶134.) This

10-Q did not mention the FSA Audit. (Id. ¶137.) Similar statements were repeated on January 24,

2018, in a fourth quarter earnings call; on February 26, 2018, in Navient’s annual report; and on

May 3, 2018, in the 10-Q for Navient’s first quarterly report of 2018. (Id. ¶¶138, 141, 146.)

        On June 28, 2018, the California AG filed a complaint against Navient. (Compl. ¶150.)

Similar to the CFPB and Pennsylvania, Illinois, and Washington lawsuits, the California AG

alleged that Navient failed “to adequately disclose how students could attain income-repayment

recertification.” (Id. ¶150.)




                                                    5
        The same day, Remondi issued a press release calling the allegations unfounded, and

claiming that the lawsuit was merely seeking to place blame for the “failures of the higher

education system.” (Compl. ¶151.) Remondi repeated these statements on July 25, 2018 in an

investor conference call, asserting that the CFPB and State AGs had no evidence to support their

cases. (Id. ¶¶153–154.) On September 13, 2018, Remondi spoke about the lawsuits at an analyst

conference, claiming that Navient had no examples of borrower accounts that supported the

complaints’ accusations. Navient’s 10-Qs for the second and third quarter of 2018 continued to

state that it was focused on promoting awareness of IDR, and limited forbearance to unique

situations. (Id. ¶¶157, 164.)

        The FSA Report and AP Article

        On November 20, 2018, the last day of the class period, Senator Elizabeth Warren

published on her website two things: (1) a letter she wrote to Defendant Remondi, accusing him

of withholding and concealing the FSA Audit, and (2) the FSA Audit report itself. (Compl. ¶168.)

Senator Warren stated that the audit contradicted Navient’s positive statements about its loan

programs and appeared “to validate the allegations that Navient boosted its profits by unfairly

steering student borrowers into forbearance.” (Id. ¶¶168–169.)

        Also on November 20, 2018, the Associated Press “released an exclusive report on Senator

Warren’s letter to Remondi as well as the FSA Audit.” (Id. ¶171.) The AP article painted Navient

as running a forbearance-steering scheme, and was the first to publicly report “that the FSA had

audited Navient in response to the CFPB’s lawsuit.” (Id. ¶14.) The AP article was widely covered

by other media. (Id. ¶177.) Navient’s stock price fell 11% immediately following the article. (Id.

¶178)

        b. Procedural History



                                                    6
        Several suits against Navient were previously consolidated into the present case. (Docs.

10, 11.) The operative Complaint (Doc. 33) contains two counts: (1) violation of Section 10(b)(5)

of the Exchange Act and Rule 10b-5 against all Defendants, and (2) violation of Section 20(a) of

the Exchange Act against the individual Defendants. Plaintiff contends that Defendants made

“materially false and misleading” quarterly and annual reports, SEC filings, press releases, and

media reports as part of a scheme to: “(i) deceive the investing public, including Plaintiff and other

Class members,” “(ii) artificially inflate and maintain the market price of Navient common stock;”

and “(iii) cause Plaintiff and the other members of the Class to purchase or otherwise acquire

Navient’s common stock at artificially inflated prices.” (Compl. ¶¶224–225.) Defendants now

move to dismiss the Complaint under Fed. R. Civ. P. 12(b)(6).

II.     LEGAL STANDARD

        A. Motion to Dismiss Standard

        To survive a motion to dismiss, a complaint must contain enough factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). To make this determination, a court

conducts a three-part analysis. Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010).

First, the court must “tak[e] note of the elements a plaintiff must plead to state a claim.” Id.

(quoting Iqbal, 556 U.S. at 675). Second, the court identifies allegations that, “because they are no

more than conclusions, are not entitled to the assumption of truth.” Id. at 131 (quoting Iqbal, 556

U.S. at 680). Finally, a court “assume[s] the[] veracity” of well-pleaded factual allegations and

determines “whether they plausibly give rise to an entitlement for relief.” Id. (quoting Iqbal, 556

U.S. at 680). This plausibility determination is a “context-specific task that requires the reviewing




                                                       7
court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. A complaint

cannot survive when a court can only infer that a claim is merely possible rather than plausible. Id.

       B. Rule 9(b) and the Private Securities Litigation Reform Act

       Rule 9(b) imposes a heightened pleading requirement of factual particularity on allegations

of fraud, including claims brought under § 10(b) of the Securities Act. See In re Rockefeller Ctr.

Properties, Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002) (“Rule 9(b)’s heightened pleading

standard gives defendants notice of the claims against them, provides an increased measure of

protection for their reputations, and reduces the number of frivolous suits brought solely to extract

settlements.”). Under Rule 9(b), plaintiffs must state with particularity “the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy the particularity requirement, the

complaint “must plead or allege the date, time and place of the alleged fraud or otherwise inject

precision or some measure of substantiation into a fraud allegation.” Feingold v. Graff, 516 F.

App’x 223, 226 (3d Cir. 2013) (internal quotations omitted).

       In addition to satisfying Rule 9(b), allegations of securities fraud must accord with the

heightened pleading requirements of the Private Securities Litigation Reform Act of 1995

(“PLSRA”). 15 U.S.C. § 78u–4(b)(1), (b)(2). “The PLSRA established heightened pleading

requirements for a plaintiff to meet in order to plead a cause of action successfully in class actions

alleging securities fraud.” Rahman v. Kid Brands, Inc., 736 F.3d 237, 241 (3d Cir. 2013). It

“requires that a complaint state with particularity both the facts constituting the alleged violation,

and the facts evidencing scienter, i.e., the defendant’s intention to deceive, manipulate, or

defraud.” Id. at 241–42 (internal quotations omitted). Thus, the PLSRA demands that “plaintiffs

bringing a claim involving an allegedly false or misleading statement must ‘(1) specify each

statement alleged to have been misleading [and] the reason or reasons why the statement is



                                                      8
misleading, 15 U.S.C. § 78u-4(b)(1), and (2) state with particularity facts giving rise to a strong

inference that the defendant acted with the required state of mind, § 78u-4(b)(2).’” In re Newell

Brands, Inc. Securities Litigation, Civ. No. 18-10878, 2019 WL 6715055, at *9 (D.N.J. Dec. 10,

2019) (quoting Rahman, 736 F.3d at 242); see also In re Rockefeller, 311 F.3d at 217 (“The

particularity described in § 78u–4(b)(1) extends that of Rule 9(b) and requires plaintiffs to set forth

the details of allegedly fraudulent statements or omissions, including who was involved, where the

events took place, when the events took place, and why any statements were misleading.”).

III.   DISCUSSION

       Section 10(b) of the Securities Exchange Act of 1934 makes it illegal to “use or employ,

in connection with the purchase or sale of any security. . . any manipulative or deceptive device or

contrivance in contravention of such rules and regulations as the Commission may prescribe.” 15

U.S.C. § 78j(b). Under 17 CFR section 240.10b–5 (“Rule 10b–5”), it is “unlawful for any person,

directly or indirectly. . . [t]o make any untrue statement of a material fact or to omit to state a

material fact necessary in order to make the statements made, in the light of the circumstances

under which they were made, not misleading.” 17 CFR § 240.10b–5.3

       To establish a claim for violation of Rule 10b–5, a plaintiff must allege with particularity

that: (1) the defendant “made a materially false or misleading statement or omitted to state a

material fact necessary to make a statement not misleading”; (2) the “defendant acted with

scienter”; and (3) the plaintiff's reliance on defendant’s misstatement or omission injured the

plaintiff. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1417 (3d Cir. 1997) (citing In

re Phillips Petroleum Sec. Litig., 881 F.2d 1236, 1243 (3rd Cir.1989)).

       In moving to dismiss the Complaint, Defendants argue that Plaintiff fails to plead any of

material falsity, scienter, or loss causation. (Doc. 36, “Def. Mot.”)



                                                      9
       A. Documents Attached to the Motion to Dismiss

       Prior to addressing the substantive arguments in Defendants’ motion, the Court must

address the fact that Defendants’ arguments rely on several documents outside the pleadings.

Plaintiff takes issue with the use of two of these external documents: Defense Exhibit 7, an

“untitled bulletin” allegedly released by the U.S. Department of Education, and Defense Exhibit

8, “Defendant’s Motion and Evidence” from a lawsuit that the CFPB brought against Navient.

(Doc. 36-12 at 2–5.) Defendants argue that these exhibits are incorporated into the Complaint by

reference; alternatively, they ask the Court to take judicial notice of these exhibits. (Id.)

       “Although a district court generally must confine its review to the pleadings on a Rule

12(b)(6) motion, see Fed. R. Civ. P. 12(d), ‘a court may consider certain narrowly defined types

of material’ beyond the pleadings without converting the motion to dismiss to a motion for

summary judgment.” United States v. Hovnanian, Civ. No. 18-15099, 2019 WL 1233082, at *3

(D.N.J. Mar. 18, 2019) (quoting In re Rockefeller Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287

(3d Cir. 1999). These types of material include “documents that are attached to or submitted with

the complaint, and any matters incorporated by reference or integral to the complaint, items subject

to judicial notice, matters of public record, orders, and items appearing in the record of the case.”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006)); see also Pryor v. Nat’l

Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002) (finding courts may consider

“documents whose contents are alleged in the complaint and whose authenticity no party

questions, but which are not physically attached to the pleading,” as well as “[d]ocuments that the

defendant attaches to the motion to dismiss . . . if they are referred to in the plaintiff’s complaint

and are central to the claim”).




                                                      10
        The Third Circuit’s underlying rationale for the doctrine of incorporation by reference “is

that the primary problem raised by looking to documents outside the complaint—lack of notice to

the plaintiff—is dissipated where plaintiff has actual notice and has relied upon these documents

in framing the complaint.” In re Burlington, 114 F.3d at 1426. The rule is designed to prevent a

“situation in which a plaintiff is able to maintain a claim of fraud by extracting an isolated

statement from a document and placing it in the complaint, even though if the statement were

examined in the full context of the document, it would be clear that the statement was not

fraudulent.” Id. The essential question in this analysis is “whether the claims in the complaint are

‘based’ on an extrinsic document, and not merely whether the extrinsic document was explicitly

cited.” Id.

        Even if not incorporated into the Complaint by reference, the “court may judicially notice

a fact that is not subject to reasonable dispute because it . . . can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.

        Defense Exhibit 7

        Defendants first argue that Exhibit 7, the Department of Education’s purported response

(“ED Response”) to the November 20, 2018 AP article referenced in the Complaint, is

incorporated by reference. The ED Response contains a number of facts helpful to Navient: it

states that the FSA conducted an investigation, not an audit; it states that the FSA found Navient

to be “substantially in compliance with its obligations”; and notes that “nothing in the [FSA] report

indicates forbearances were applied inappropriately.” (Def. Mot. at 7-8).

        Defendants concede that the Complaint does not actually mention the ED Response, but

argue that Exhibit 7 is “is inextricably linked with the AP Article” that details the FSA’s

investigation into Navient, and is thus incorporated by reference. (Def. Mot. at 7–8.) Alternatively,



                                                     11
Defendants request that the Court judicially notice that ED “released a statement clarifying that

the document disseminated by the AP was an internal review, not an audit.” (Id.)

        Plaintiff opposes this request, arguing that the authenticity of Exhibit 7 cannot be verified.

(Doc. 37 (“Pl. Resp.”) at 21.) Although Defendants allege that the ED Response was published in

a Politico article, Plaintiff points out that this article does not seem to exist on Politico’s website,

and that the document Defendants attach does not contain verifiable information regarding authors,

date, or the source. (Id.)

        The Court agrees with Plaintiff that the authenticity of this document cannot be established.

The document Defendants seek to have noticed contains plain text against a white background,

with no markers identifying its source. (Doc. 36-10.) It is readily available solely on Navient’s

own website and does not seem to appear in any other source. “[P]rivate corporate websites . . .

generally are not the sorts of ‘sources whose accuracy cannot reasonably be questioned’ that our

judicial notice rule contemplates.” Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007), as

amended (Nov. 20, 2007) (internal citations omitted). Further, the Third Circuit instructs that

judicial notice “should be done sparingly at the pleading stage,” and “[o]nly in the clearest of cases

should a district court reach outside the pleadings for facts necessary to resolve a case at that

point.” Id. This unverifiable document does not present “the clearest of cases.” Id. Accordingly,

Defendants’ request for judicial notice of Exhibit 7 (Doc. 36-10) is denied, and the Court does not

consider this exhibit to be incorporated into the Complaint by reference.

        Defense Exhibit 8

        Defendants next ask the Court to judicially notice, or accept as incorporated in the

Complaint by reference, their brief and select exhibits in support of partial summary judgment in

the case Consumer Financial Protection Bureau v. Navient Corporation et al., Civ. No. 17-00101



                                                      12
(M.D. Pa.). Defendants argue that the CFPB filings are incorporated in the Complaint by reference,

as ¶70 of the Complaint reproduces sections of interrogatories taken between Navient and the

CFPB in that action.

       Defendants, however, do not just attach interrogatories from CFPB v. Navient in their

request for judicial notice. Exhibit 8 is comprised of Defendants’ brief in support of partial

summary judgment in the CFPB action, Defendants’ statement of material fact, supplemental

responses to interrogatories, debtor invoices, transcripts of phone calls between debtors and

Navient staff, and deposition transcripts. Other than the interrogatories, which comprise roughly

40 pages out of the 238 pages Exhibit 8 encompasses, none of Defendants’ material is “integral to

or explicitly relied upon in the complaint” as would be required for this Court to incorporate it by

reference. Defendants here seek to incorporate their entire statement of material facts, which they

would then rely on to dismiss the Complaint. If Defendants wish to file a motion for summary

judgment, they may more appropriately set out a statement of material fact there, rather than

attempt to recycle their statement of material fact from separate litigation and rely upon it at the

motion to dismiss stage.

       Similarly, the Court will not take judicial notice of Exhibit 8. “The Third Circuit has held

that a court hearing a motion to dismiss may take judicial notice of a judgment in another case but

not the facts therein.” Gillespie v. Acme Markets, Inc., Civ. No. 14-7779, 2015 WL 5770021, at

*1 (D.N.J. Sept. 30, 2015) (citing S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Group

Ltd., 181 F.3d 410, 413 (3d Cir. 1999)). It is the Defendants’ version of facts, legal arguments in

the motion for partial summary judgment brief, and transcripts supporting same that comprise the

majority of Exhibit 8. Defendants do not seek to have this Court take judicial notice of any actual

judgment in CFPB v. Navient. Accordingly, this request is denied.



                                                    13
       Having determined that Exhibits 7 and 8 are neither incorporated into the Complaint by

reference or appropriate to be judicially noticed, “[t]his Court has discretion to either convert the

motion to dismiss into a motion for summary judgment, or to ignore the matters presented outside

the pleadings and continue to treat the filing as a motion to dismiss.” Yuratovich v. U.S. Dep’t of

Justice, Civ. No. 13-5651, 2015 WL 8328328, at *3 (D.N.J. Dec. 8, 2015) (collecting cases). Here,

“the Court declines to convert the motion to dismiss into a motion for summary judgment,” as the

parties appear to be at an early stage in discovery. Id. at *4; see also Bobo v. Wildwood Pub. Sch.

Bd. of Educ., Civ. No. 13-5007, 2014 WL 7339461, at *4 (D.N.J. Dec. 23, 2014) (stating that a

“court should not convert a motion to dismiss into a motion for summary judgment when little

discovery has taken place”). The Court will instead address Defendants’ arguments in their motion

to dismiss to the extent that they do not rely on Exhibits 7 or 8.

       B. Defendants’ Substantive Arguments

       Defendants argue that the Complaint “fails to meet the high pleading burden set by the

[PSLRA] in order to establish a claim of securities fraud.” (Def. Mot. at 2.) They argue that

Plaintiff fails to plead all three requirements for this claim: material falsity, scienter, and loss

causation.

               a. Material Falsity

       A complaint must establish both materiality and falsity. See Lord Abbett, 363 F.Supp. 3d

at 487 (“materiality goes to why a statement is important, and falsity goes to why a statement is

untrue or misleading”). “A statement or omission is material if there is a substantial likelihood that

a reasonable shareholder would consider it important in deciding how to act.” In re Aetna, Inc.

Sec. Litig., 617 F.3d 272, 283 (3d Cir. 2010) (internal quotations omitted). Additionally, “[t]o

establish falsity, the PSLRA requires a complaint to plead with particularity ‘the reasons why’ the



                                                     14
statements were false or misleading when made.” Lord Abbett Affiliated Fund, Inc. v. Navient

Corp., 363 F. Supp. 3d 476, 487 (D. Del. 2019) (citing Institutional Inv’rs Grp. v. Avaya, Inc., 564

F.3d 242, 252 (3d Cir. 2009).

       In moving to dismiss, Defendants argue that the Complaint fails to plead material falsity

because it does not “plead with particularity facts showing that a systemic forbearance-steering

scheme actually existed at Navient.” (Def. Mot. at 3.) Defendants argue that the factual allegations

in the Complaint improperly rely on confidential witness statements and factual allegations from

government complaints, and that without these supports, the Complaint fails to plead facts

suggesting material falsity.

       Allegations in Government Complaints

       Defendants rely on the holding from Gaer v. Educ. Mgmt. Corp., 2011 WL 7277447 (W.D.

Pa. Aug. 30, 2011) to assert that the Court must not give any weight to “allegations taken from a

third-party complaint.” (Def. Mot. at 32.) Defendants’ exact argument was explicitly rejected by

another court within the Third Circuit on similar facts. See Lord Abbett, 363 F. Supp. 3d 476. In

Lord Abbett, the court explained that the plaintiff in Gaer, bringing a qui tam action, was “relying

on the fact that the government has brought an action to bolster the merits of their own suit.” Id.

at 493. The Lord Abbett court explained that the situation in Gaer is distinguishable from situations

in which a plaintiff relies “on specific factual allegations in the government complaint, which must

under Fed. R. Civ. P. 11 be based on a reasonable inquiry, to corroborate similar factual allegations

in its own complaint.” Id. Finding that the defendants had not “presented any binding or persuasive

authority on the issue of whether Plaintiff may rely on allegations in government complaints to

adequately plead falsity,” the court chose not to “deeply discount or decline to consider altogether

those allegations.” Id. at 494.



                                                     15
       The reasoning in Lord Abbett is both persuasive and directly on point here. Accordingly,

the Court will not discount the factual assertions in the Complaint that rely on allegations contained

in government complaints.

       Confidential Witness Statements

       “In the case of confidential witness allegations,” the Third Circuit instructs courts to apply

the relevant particularity requirement “by evaluating the detail provided by the confidential

sources, the sources’ basis of knowledge, the reliability of the sources, the corroborative nature of

other facts alleged, including from other sources, the coherence and plausibility of the allegations,

and similar indicia.” Avaya, 564 F.3d at 263 (internal quotations omitted). If “a complaint’s

confidential witness allegations are adequately particularized, [a court] will not dismiss them

simply on account of their anonymity.” Id. If a court finds that any of the particularity factors are

lacking, then it should appropriately discount the confidential witnesses’ statements. Id.

       The Complaint draws on statements from two confidential witnesses (CW1 and CW2) who

worked for Navient at various points, and who allege that they were instructed to steer borrowers

towards forbearance. CW1 worked in Navient’s Muncie, Indiana office from March 2015 to

November 2016, handling inbound calls and working with borrower who had trouble making

payments. (Compl. ¶¶75–86.) CW1 described supervisors as providing a “hierarchy” of loan

repayment options for employees to follow, with the first option being forbearance and the last

being IDR. (Id.) CW1 also stated that employees were written up if their call times went over four

minutes; CW1 explained that four minutes was sufficient to enroll a borrower in forbearance, but

that IDR took roughly fifteen minutes. (Id.) CW1 also detailed the software used by management,

which showed supervisors how long employees were spending on calls, and explained that the

software warned employees to end the calls if they had gone on longer than five minutes. (Id.)



                                                     16
       CW2 worked from June 2015 to June 2017 in Navient’s Wilkes-Barre, Pennsylvania office

as a student loans customer service specialist in the Spanish-speaking group. (Id. ¶¶86–91.) CW2

similarly detailed the time limits management set for phone calls, and explained that this limit did

not allow time to explain IDR, or even to thoroughly explain forbearance before enrolling the

borrower. (Id.) CW2 added that employees were instructed to make forbearance sound attractive,

and that employees were not allowed to mention that forbearance could negatively affect a

borrower’s interest by compounding it. (Id.)

       Defendants argue that the confidential witness statements in the Complaint “must be totally

discounted” due to the CWs’ low-level employment status. (Def. Mot. at 32.) As low-level

employees working in separate call centers, Defendants argue the CWs had no way of knowing if

a “company-wide, forbearance-steering scheme existed.” (Id.) Plaintiff argues that the “purpose of

the confidential witness testimony is not the confidential witnesses’ direct knowledge of a

company-wide practice or policy, but rather the confidential witnesses’ work experience

circumstantially indicating the existence of a company-wide, forbearance-steering scheme.” (Pl.

Resp. at 27.)

       Although the CWs’ statements may not be sufficient standing alone to plead a company-

wide forbearance scheme, the Court finds that the CWs are described with sufficient particularity,

and that the anecdotal evidence offered by the CWs supports the element of material falsity. The

forbearance practices described by the CWs here directly conflict with Defendants’ statements

describing how Navient employees apply forbearance. See Avaya, 564 F.3d at 264 (taking into

account confidential witness statements which offered evidence that, while anecdotal, “directly

conflict[ed] with” statements made by a defendant director); see also Lord Abbett, 363 F.Supp.3d

at 493 (collecting cases in which low-level employees were permissibly used as confidential



                                                    17
witnesses). Further, the CWs allege that they followed scripts and flowcharts prepared by

management, which helps to indicate that the forbearance practices extended to higher levels

within Navient.4

        FSA Audit

        The Complaint also relies on findings from the FSA Audit to plead material falsity.

Defendants argue that the ED Response refutes the FSA Audit, and that the Court should thus

discount these allegations. As explained above, the Court declines to consider the ED Response at

the motion to dismiss stage; accordingly, Defendants have provided no reason why it would be

inappropriate for Plaintiff to rely on factual allegations from the FSA Audit.

        Because Defendants have not shown that the Complaint fails to plead the element of

material falsity, Defendants’ motion to dismiss on this ground is denied.

                 b. Scienter

        “Scienter is a mental state embracing intent to deceive, manipulate, or defraud, and requires

a knowing or reckless state of mind.” Avaya, 564 F.3d at 252 (internal citations omitted). In private

securities actions, a plaintiff “alleging that the defendant made a false or misleading statement

must state with particularity facts giving rise to a strong inference that the defendant acted with

the required state of mind.” Id. at 253 (internal quotations omitted). On a motion to dismiss, when

“determining whether the pleaded facts give rise to a ‘strong’ inference of scienter, the court must

take into account plausible opposing inferences.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

U.S. 308 (2007). A “complaint will survive [a Rule 12(b)(6) motion] . . . only if a reasonable



         4
           Accord Lord Abbett, 363 F.Supp.3d at 493 (“the Complaint does not rest solely on allegations from
purportedly ‘low-level’ employees who worked at Navient for less than the full class period. It alleges the direct
involvement of the CWs supervisors . . . and alleges that the actions taken by the CWs were guided by incentive
programs, employee rating programs, and scripts . . . It is reasonable to infer that those programs and scripts would
have been prepared and approved by employees who are not low-level. Finally, at least one CW was employed at any
point during the Class Period.”)

                                                             18
person would deem the inference of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.” In re Merck & Co., Inc. Sec., Derivative, &

ERISA Litig., Civ. No. 05-1151, 2011 WL 3444199, at *18 (D.N.J. Aug. 8, 2011) (quoting Tellabs,

551 U.S. at 324). The ultimate “inquiry . . . is whether all of the facts alleged, taken collectively,

give rise to a strong inference of scienter, not whether any individual allegation, scrutinized in

isolation, meets that standard.” Id. (emphasis in original).

         The Complaint alleges scienter by drawing on the following: confidential witness

allegations;5 factual allegations in government complaints and the FSA Audit; the centrality of the

forbearance-steering scheme to Navient; company-wide incentive policies, flowcharts, and

telephone scripts; and motive allegations. Defendants argue that none of these theories adequately

support a finding of scienter, and that “Plaintiff has failed to plead facts supporting a strong

inference that any Defendant was aware of (or recklessly disregarded)” the existence of a

forbearance-steering scheme. (Def. Mot. at 10.)

         The FSA Audit

         Plaintiff argues that “Defendants knew that there was evidence indicative of a forbearance-

steering scheme as of May 18, 2017, when it received the FSA Audit report, [Compl. ¶¶92, 118],

meaning that Defendants possessed scienter for every statement[ ] made after that date.” (Pl. Resp.

at 29.) Defendants’ only argument against using the FSA Audit to infer scienter is based on the

purported ED Response. (Def. Mot. at 11, 24.) As explained above, the Court does not consider

the ED Response on this motion to dismiss.




          5
            The Court has already rejected Defendants’ arguments for discounting the confidential witness allegations,
and will not address them again here. See Lord Abbett, 363 F.Supp.3d 476 (refusing to “again address Defendants’
arguments about . . . the reliability of the confidential witnesses” after rejecting them when analyzing the material
falsity element).

                                                              19
       Defendants also argue that the Complaint does not properly allege that Defendants were

aware of the FSA Audit’s findings. (Def. Mot. at 26.) This argument is unpersuasive. The

Complaint quotes Senator Warren’s letter to Remondi, which alleges that Remondi and Navient

had “received an official Education Department audit that revealed [Navient] was not meeting

federal standards or adequately servicing student loan borrowers,” yet withheld the audit and

publicly and privately denied its contents. (Compl. ¶168.) Thus, the Complaint sufficiently alleges

scienter based on Defendants’ receipt of the findings from the FSA Audit.

       Allegations in Government Complaints and FSA Audit

       The Complaint alleges that Defendants had knowledge of the CFPB and AG lawsuits

against Navient, and though aware of the forbearance-steering scheme alleged in that litigation,

nonetheless publicly stated that the lawsuits were baseless. Defendants argue that allegations from

government litigation against Navient cannot support an inference of scienter. (Def. Mot. at 13.)

Plaintiff responds that “the CFPB and State AG Complaints qualify as ‘red flags’ that put

Defendants on notice.” (Pl. Resp. at 30.)

       As noted above, the Complaint alleges that Defendants had the FSA Audit, which detailed

improper forbearance practices and thus bolstered the allegations in the CFPB and AGs’

complaints. It does not appear that Plaintiff is suggesting that the lawsuits alone establish scienter;

rather, it seems Plaintiff alleges that the government complaints provide factual allegations of the

forbearance-steering scheme, and the FSA Audit, which the Complaint alleges Defendants were

aware of, then confirmed those allegations. In tandem, the government complaints and FSA Audit

show that Defendants knew they were making false statements when denying that Navient

improperly placed borrowers into forbearance. (Pl. Resp. at 28–20.) Defendants’ argument that




                                                      20
Plaintiff is relying on the mere existence of the government complaints to show scienter (Doc. 39

(“Def. Reply”) at 9) is thus without merit.

         Core Operations Doctrine

         “Under the core operations doctrine, material misrepresentations concerning ‘core matters’

of central importance to a company may support an inference of scienter when accompanied by

some additional allegation of specific information conveyed to management and related to the

fraud.” Carmignac Gestion, S.A. v. Perrigo Co. PLC, Civ. No. 17-10467, 2019 WL 3451523, at

*16 (D.N.J. July 31, 2019) (citing Martin v. GNC Holdings, Inc., 757 F. App’x 151, 155 (3d Cir.

2018).

         Plaintiff argues that the core operations doctrine allows for an inference of scienter, as

education-related revenue comprises 82.8% of Navient’s total revenue. (Pl. Resp. at 31.)

Defendants argue in large part that this percentage is meaningless, because Plaintiff does not allege

facts supporting the theory that a forbearance-steering scheme existed. (Def. Mot. at 23.) As

detailed above, this Court finds that Plaintiff has properly alleged facts showing a forbearance-

steering scheme. “Allegations that fraud related to a high-earning segment of a company have been

found sufficient to support a core operations inference.” Carmignac Gestion, 2019 WL 3451523,

at *16 (collecting cases). Here, the Complaint emphasizes the importance of education-related

revenue to Navient. Accordingly, “[i]n light of the additional allegations that support an inference

of scienter, the Court “finds the core operation inference applicable here.” Carmignac Gestion,

2019 WL 3451523, at *16.

         Motive and Opportunity Allegations

         When using motive and opportunity allegation to show scienter, “blanket assertions of

motive and opportunity” and “catch-all allegations that defendants stood to benefit from



                                                     21
wrongdoing and had the opportunity to implement a fraudulent scheme are [not] sufficient,

because they do not state facts with particularity or give rise to a strong inference of scienter.”

GSC Partners CDO Fund v. Washington, 368 F.3d 228, 237 (3d Cir. 2004). Further, “motives that

are generally possessed by most corporate directors and officers do not suffice; instead, plaintiffs

must assert a concrete and personal benefit to the individual defendants resulting from this fraud.”

GSC Partners, 368 F.3d at 237.

        The Complaint alleges that the individual Defendants had motive to engage in forbearance-

steering, because this scheme resulted in above-target personal bonus payments for Defendants

under the “Management Incentive Plan.” (Compl. ¶200.) For example, Remondi and Chivavibul,

whose respective base salaries were $1,000,000 and $380,000, were awarded performance-based

bonuses of $1,666,500 and $633,270 respectively, on top of their base salaries. (Id.) Plaintiff

argues that these bonuses were made possible because of the success of the forbearance-steering

scheme. Additionally, the Complaint alleges that Defendants were motivated to steer borrowers

into forbearance to appear more in compliance with ED guidelines and win further ED contracts.

(Id. ¶¶201–202.)

        Although increased compensation to Defendants is a personal benefit, courts generally do

not find financial bonuses alone adequate for scienter purposes. See, e.g., GSC Partners, 368 F.3d

at 238 (collecting cases); Tuchman v. DSC Communications Corp., 14 F.3d 1061, 1068 (5th Cir.

1994) (“[I]ncentive compensation can hardly be the basis on which an allegation of fraud is

predicated”); Leventhal v. Tow, 48 F.Supp.2d 104, 115 (D. Conn. 1999) (“[T]he allegation that the

defendants artificially inflated Citizens’ stock price in order to protect and enhance their executive

positions . . . also fail[s] to give rise to a strong inference of scienter. This motive has been rejected

routinely”) (internal quotations omitted). Because Plaintiff’s motive allegations are based



                                                       22
primarily on Defendants’ desire to increase their compensation and to secure loan contracts, the

Court finds these allegations unavailing.

       However, as noted above, “[t]he pertinent question is whether all of the facts alleged, taken

collectively, give rise to a strong inference of scienter, not whether any individual allegation,

scrutinized in isolation, meets that standard.” Avaya, 564 F.3d at 267–68. The Court finds that the

allegations in the Complaint, when viewed holistically, “support a reasonable inference of

scienter.” See Lord Abbett, 363 F.Supp.3d at 498–499 (“the scienter analysis is ‘case specific’ and

should ‘rest not on the presence or absence of certain types of allegations but on a practical

judgment about whether, accepting the whole factual picture painted by the Complaint, it is at least

as likely as not that defendants acted with scienter’”) (quoting Avaya, 564 F.3d at 269).

Defendants’ motion to dismiss on the ground that the Complaint fails to plead scienter is denied.

               c. Loss Causation

       Finally, Defendants argue that the Complaint fails to plead loss causation. Loss causation,

on which the burden of proof rests with the plaintiff, is an essential element of a 10b–5 case. See

Newton v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 177 (3d Cir. 2001). To

satisfy the element of loss causation, a plaintiff must “establish that the alleged misrepresentations

proximately caused the decline in the security’s value.” See Semerenko v. Cendant Corp., 223 F.3d

165, 185 (3d Cir. 2000). To establish proximate cause, “it is not sufficient to show inflation caused

by a misrepresentation and subsequent loss.” See In re IKON Office Solutions, Inc. Sec. Litig., 131

F.Supp.2d 680, 690 (E.D. Pa. 2001). Rather, a plaintiff must provide “proof of a causal connection

between the misrepresentation and the investment’s subsequent decline in value.” Robbins v.

Koger Props, Inc., 116 F.3d 1441, 1448 (11th Cir. 1997), cited with approval in Semerenko, 223

F.3d at 185. Loss causation thus “describes the link between the defendant’s misconduct and the



                                                     23
plaintiff’s economic loss.” Robbins, 116 F.3d at 1447. “Where the value of the security does not

actually decline as a result of an alleged misrepresentation, it cannot be said that there is in fact an

economic loss attributable to that misrepresentation.” Semerenko, 223 F.3d at 185.

        “Typically, a plaintiff shows loss causation by pleading that a company’s stock price

dropped in response to a ‘corrective disclosure’ of new information that directly demonstrates that

the defendant’s representations were false.” Teamsters Local 456 Pension Fund v. Universal

Health Servs., 396 F. Supp. 3d 413, 477 (E.D. Pa. 2019). Disclosure of the fraud need not originate

with a defendant, and may be indirect; that is, through disclosure of another event. However, in

that case, plaintiffs must provide proof that the market recognized a relationship between the event

disclosed and the fraud. See IKON, 131 F.Supp.2d at 690 (citing Robbins, 116 F.3d at 1448). The

key is for the plaintiffs to demonstrate that the “artificial inflation” caused by the fraud “was

removed from the market price of [the] stock, thereby causing a loss.” See Semerenko, 223 F.3d at

185.

        Here, the Complaint alleges that misrepresentations Defendants made when responding to

government complaints artificially inflated Navient’s stock price. (Compl. ¶203–209.) It asserts

that the Pennsylvania AG lawsuit and the AP article disclosing the FSA Audit both revealed to the

market that Defendants’ statements were fraudulent, causing Navient’s stock to decline sharply.

(Id.)

        Defendants argue that the Pennsylvania AG’s lawsuit “merely restated allegations made

by the CFPB ten months earlier,” and thus did not reveal new information that could have caused

a loss affecting the class period. (Def. Mot. at 3.) Defendants also argue that the FSA Report was




                                                      24
not a corrective disclosure, because it “did not conclude that Navient was improperly steering

borrowers into forbearance.” (Def. Reply at 13.)6

        Defendants’ argument that the Pennsylvania AG complaint does not contains new

allegations is unpersuasive. The Complaint specifically alleges that this suit contains new

allegations; most importantly, the Pennsylvania AG suit alleged that Navient’s forbearance-

steering scheme continued during the class period at issue here, whereas the previous suits were

confined to earlier time periods. (Pl. Resp. at 35.) Plaintiff argues further that “[n]ews of a lawsuit

in a new state that include new allegations, violations of state law, as well as reports from victims

of Navient’s abusive practices that corroborate the alleged violations in previous complaints that

Navient had previously affirmatively and zealously denied, provided new information to

investors.” (Pl. Resp. at 35.) The Complaint corroborates this account by including the statement

of an equity analyst, who described the Pennsylvania AG suit as including “more expansive

accusations.” (Compl. ¶127.)

        To show a loss following the Pennsylvania AG suit, Plaintiff points to the 14% decline in

Navient’s stock price immediately following news of the Pennsylvania AG complaint. (Compl.

¶128.) In order “[t]o establish loss causation, a plaintiff must allege . . . that the misstatement or

omission concealed something from the market that, when disclosed, negatively affected the value

of the security.” In re Intelligroup Sec. Litig., 527 F. Supp. 2d 262, 297 (D.N.J. 2007). Here, the

Pennsylvania AG suit meets this standard, because it disclosed a new time period during which

the alleged forbearance-steering scheme operated, and it was immediately followed by a decline




        6
          Again, the Court will not address this argument, as it relies on the ED Response; only arguments relating
to the Pennsylvania AG lawsuit will be discussed herein.

                                                            25
in the price of Navient’s stock. Thus, the Court finds that the Complaint adequately pleads loss

causation.7

         C. Section 20(a)

         Section 20(a) of the Exchange Act provides that:

         Every person who, directly or indirectly, controls any person liable under any
         provision of this chapter or of any rule or regulation thereunder shall also be liable
         jointly and severally with and to the same extent as such controlled person to any
         person to whom such controlled person is liable, unless the controlling person acted
         in good faith and did not directly or indirectly induce the act or acts constituting the
         violation or cause of action.

15 U.S.C. § 78t. “Accordingly, liability under Section 20(a) is derivative of an underlying violation

of Section 10(b) by the controlled person.” Institutional Inv’rs Grp., 564 F.3d at 252.

         Here, Plaintiff alleges that individual Defendants are liable under Section 20(a) for the

alleged misrepresentations made by Navient, a “controlled person,” during the class period.

Because the Court declines to dismiss the underlying 10(b) claim, Defendants’ motion to dismiss

is also denied as to the Section 20(a) claim.

IV.      CONCLUSION

         Defendants have not shown that the Complaint fails to plead the elements required to state

a claim. As such, Defendants’ motion to dismiss (Doc. 36) is denied. An accompanying Order

shall issue.



Dated:            12/30/2019                                             /s Robert B. Kugler
                                                                         ROBERT B. KUGLER
                                                                         United States District Judge


          7
            Defendants also argue that the decline in Navient’s stock price is insufficient for loss causation because
Defendants previously disclosed the risk that additional lawsuits relating to issues raised by the CFPB could be filed.
(Def. Mot. at 39–40.) However, the Court has found that the Pennsylvania AG lawsuit was more expansive than the
earlier lawsuits; Defendant, arguing that the Pennsylvania AG complaint does not raise new allegations, has not argued
that risk as to these additional allegations was also disclosed.

                                                              26
